Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

It is first noted that the claims appear to be a direct translation from the German priority document, the following objections and rejections are being made based on the issue that are clearly apparent.  The objections and rejections below to do not anticipate any issues that might arise upon fixing the problems or other issues that might arise if claim 1 is redrafted in accordance with 37 CFR 1.75(i) (first objection below).
Claim Objections
Claims 1, 2, 8, 11, 17 and 18 are objected to because of the following informalities:  
Claim 1 should be drafted in a manner that is in accordance 37 CFR 1.75(i).
Claim 1 also lacks a clear preamble, it is believed that the “with” in line 1 is meant to indicate the end of the preamble as the invention is within a guide unit of the guide device and thus it is suggested that the beginning of the claim read - -A linear guide device comprising at least one linear guide unit…- -.
Claim 1, line 5, “at right angles” should read - -at a right angle- - since only one direction is being recited that is at a right angle to another singular direction.

Claim 1, line 15, “each another” should be - -each other- -.
Claim 1 states “a single-piece housing intermediate element”, then states “the housing intermediate element” and finally two more occurrences of “the single-piece housing intermediate element”.  While it is understood that all these recitations are referencing the same part the terminology should remain the same.  A single-piece housing can first be referenced and then call the housing intermediate element throughout the rest of the claims or the part can be called the single-piece housing intermediate element throughout.
Claim 2, lines 1, “wherein at least one” should read - - wherein said at least one- - and the term “assigned” in lines 3 and 4 is not necessary and appears to be renaming parts which can be confusing so the second portion of the claim can read - - wherein the pipe-stub-like lubrication appendix is integrated as one piece with the intermediate deflection section- -. 
Regarding claim 3, “are passed through by” is redundant as the claims previously state that the parts include a channel through them and the claim can just state that both sections comprise the pipe - -and a lubrication channel…- -.
Claims 6 and 10, “assigned” in the second to last line can be removed.  Only one channel is positively set forth in this claim combination and thus “assigned” is not necessary.  All occurrences of “assigned” have not been addressed specifically, however all could be removed as they do not appear necessarily, alternatively they can be replaced by the more common phrase of “respective”.

Claim 11, beginning in line 5 with “surroundings” it is suggested that the claim be amended to read - -surroundings so that the roller bearing elements which are momentarily…- -.
Claim 17, “are designed identically amongst one another” should read - -are identical- -.
Claim 18, line 3, “a plane at right angles” should read - -a plane at a right angle- - since only one plane is being referenced.
Claim 18, last line “onto” should be - -with- -.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "each of the sides…facing away from each another [other] in the housing height direction" in lines 14-16.  There is insufficient antecedent basis for this limitation in the claim.  While it is understood that all parts have sides the claim is specifically calling forth “the sides” that face away from each other, these particular sides and there orientation has not be previously set forth.  In other words the orientation of the housing intermediate element within the device was not previously set forth thus the orientation cannot be assumed to be understood and thus there is a lack of antecedent basis for the sides as set forth.  In drafting the claim in accordance with 37 CFR 1.75(i) the intermediate element could be defined as having a top side and a bottom side that face away from each other in the height direction, then the claim can state - -on each of the top side and the bottom side- -.
Regarding claim 1, the phrase "pipe-stub-like" renders the claim(s) indefinite because it is not understood what shapes this would be limited to.  First, pipe is general understood to be a hollow section of tube, but then “stub” in this case appears to be functioning as a relative term to limit the size of the pipe.  The term "stub" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  How long can the pipe be and still be considered a stub?  Then the recitation states “-like” which further renders the metes and bounds of the claim unclear since it is not understood how much like a pipe and/or stub the part can be and still anticipate the claim.  It is suggested that the term be changed to - -pipe section- - or just - -pipe- - to resolve both issues.
Claims 2, 3, 6, 7, 10 and 16 also includes the recitation “pipe-stub-like” and is indefinite for the same reasons above.
Regarding claim 5, the metes and bounds of the term “trough-like deepening” is unclear.  Troughs come in all shapes and sizes and thus it is unclear what shape a “trough-like deepening” is limited two or if this is also acting as a relative term attempting to define a particular depth.  However in claim 5 everything following the comma in line 3 appears to only be adding that the surface or contour is curved and then restates that this applies to each wall surface sections in the “assigned” [respective?] intermediate element deflection section but the first part of the claim is stating it is all the surface sections.  Therefore the majority of the last part of the claim appears to be redundant and can be avoid.  Based on this observation the claim could read - -where the inner wall surface sections of the deflection channel sections which are formed on the intermediate element deflection sections have a concave arcuately curved cross sectional contour.- -
Regarding claim 6, it is first unclear how many lubrication appendix elements are not being positively reciting.  Claim 1 calls for one, and then claim 6 states “a pipe-stub-like lubrication appendix”, is this this now a second one or is the intent to reference the one set forth in claim 1?  If attempting to add a second one then the claim should state “an additional” pipe and if referencing the same pipe the claim should read “said” pipe.  Second, there is a lack of antecedent basis for “the convexly curved outer surface”.
Claim 10, lines 1-8 are stating the same recitations as claim 6 and therefore are rejected for the same reasons as claim 6 above.
Claim 7 recites the limitation "the concave inner surface” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16, the metes and bounds of “bore-like” are not understood.  A bore is generally a hole or hollow part but the claim is stating that the feature is “bore-like” which includes features that aren’t truly a bore but how much like a bore must the feature be to be considered like a bore is not understood.  Does this require a hole or hollow part or not.  Normally something would either be a bore or not a bore and thus it is suggested that the “-like” be removed.
Claim 16 also states “a pipe-stub-like lubrication appendix” however, like claim 6 above, it is unclear how many lubrication appendix elements are now being positively reciting.  Claim 1 calls for one, and then claim 6 states “a pipe-stub-like lubrication appendix”, is this this now a second one or is the intent to reference the one set forth in claim 1?  If attempting to add a second one then the claim should state “an additional” pipe and if reference the same pipe the claim should read “said” pipe.  
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656